Citation Nr: 0513750	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected patellofemoral syndrome of the right 
knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service in the U.S. Coast Guard and 
active duty for training with the Army National Guard to 
include a period between July 1988 and August 1988.  

This appeal arises from an April 2000 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs which, pursuant to a decision by the Board 
of Veterans' Appeals granted service connection and a non-
compensable rating for patellofemoral syndrome of the right 
knee, effective in April 1997.  By rating action in September 
2002, the RO granted an increased rating to 10 percent for 
the knee disability, effective in April 1997.

In December 2003, the Board remanded the veteran's claim for 
further development.

In addition to the veteran's patellofemoral syndrome, she 
appears to be making a claim for service connection for a 
nerve condition.  The veteran has complained of a sensation 
of heaviness and fluttering in her leg since being struck by 
lightening during active duty for training.  In April 1998, 
the veteran testified in a videoconference hearing before a 
Hearing Officer.  She explained that her leg swelled on 
occasion and that her leg was not "real painful," but it 
did feel very heavy after prolonged standing.  In a statement 
received by the Board of Veterans' Appeals in September 1998, 
the veteran reiterated that it is this feeling of discomfort 
heaviness in her right leg for which she claims service 
connection.  The Board refers this matter to the RO for 
appropriate action.


FINDING OF FACT

The veteran's right knee disability has been manifested by 
complaints of pain with not more than slight recurrent 
subluxation or instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected patellofemoral syndrome, right knee, have 
not been met. 38 USCA §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; the veteran's contentions; and 
VA examination reports dated in 1997, 1999, 2002.  In 
addition, the Board has received and reviewed treatment notes 
from Dr. Sapp, dated May 1996 to April 1997and Dr. Lokey, 
dated 1988 to 1991.  In addition, the Board has reviewed 
reports of X-rays dated April 1997 and March 1999.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on her 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, to 
substantiate the claim.  The Board notes that the claims file 
also includes private records from April 2001 concerning 
treatment for unrelated conditions.  These records do not 
provide pertinent information and will not be discussed 
further.  

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
her knee disorder, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran's knee disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5257 for recurrent 
subluxation or lateral instability of the knee.   In reading 
the rating action it is apparent that the 10 percent rating 
was predicated on a finding of lateral subluxation of the 
patella with pain.  DC 5257 provides that a 10 percent rating 
is warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

The veteran's right knee disability does not warrant a rating 
in excess of 10 percent because her knee has never shown more 
than slight lateral instability.  In April 1997 and March 
1999 VA examinations, the veteran complained of pain and 
swelling from her knee to her ankle that was aggravated with 
prolonged standing or going up stairs.  However, there was no 
instability or abnormal gait upon examination.  In a 
September 2002 VA examination, the veteran's knee showed 
"mild pain with lateral subluxation of the patella.  
Otherwise, no ligamentous instability was noted."  The 
veteran's knee did not "give out" and she did not use a 
cane or brace.  Such findings do not reflect disability in 
excess of the currently assigned rating.

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Other potentially 
applicable diagnostic codes include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  Arthritis shown by X-ray studies is 
rated based on limitation of motion of the affected joint.  
However, there was no arthritis shown by X-ray in April 1997, 
March 1999, or September 2002.  Therefore, the diagnostic 
code does not apply.

In addition, under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 10 percent 
rating is warranted when flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
when flexion is limited to 15 degrees or extension is limited 
to 20 degrees.  A 40 percent rating is warranted when 
extension is limited to 30 degrees.  And, a 50 percent rating 
is warranted when extension is limited to 45 degrees.  
Furthermore, a recent VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004) held that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in VA examinations dated April 1997, March 1999, and 
September 2002, the veteran's right knee showed a full range 
of motion without pain on motion.  The Board finds that there 
is insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion in 
the right knee more nearly approximates the criteria for a 
rating in excess of 10 percent under the limitation of motion 
codes even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran had knee pain which one examiner felt 
could limit her function, the degree of this limitation could 
not be expressed.  Therefore, the veteran's knee condition is 
noncompensable under these diagnostic codes.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
veteran's knee disability warranted no greater than a 10 
percent disability rating.   Moreover, there is no 
possibility of a staged rating, as the veteran's right knee 
has never warranted a disability rating in excess of 10 
percent even when functional impairment is considered.  In 
arriving at this determination, consideration has been given 
to the entire evidence of record.  As the preponderance of 
the evidence is against the veteran's increased rating claim, 
the benefit of the doubt rule enunciated in 38 C.F.R. § 5107 
(b) is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  Accordingly, the claim must be 
denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  Although 
the veteran has stated that her disability has interfered 
with her ability to work and she was discharged from the 
National Guard with a permanent disability, she has not 
provided evidence that her knee disability has caused 
interference with employment above and beyond that 
contemplated by the current rating, which, it is emphasized, 
contemplates significant industrial impairment.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim. Id. This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in January 2004 that informed her of the type of 
information and evidence necessary to establish her claim for 
an increased rating.  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC) she 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking. 

As for elements (2) and (3), the Board notes that the RO's 
January 2004 letter, along with the SOC, notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the VCAA letter informed her that VA was 
responsible for getting relevant records from any federal 
agency and would make reasonable efforts to obtain records 
not held by a federal agency; while the veteran was 
responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's January 2004 letter contained a specific request 
that the appellant provide additional evidence in support of 
her claims.  She was asked to tell VA about any other records 
that might exist to support her claims.  In addition, she was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a November 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).
B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested service medical 
records and personnel records from the National Personnel 
Records Center (NPRC.)   In addition, the veteran was 
afforded VA medical examinations for the disability at issue, 
so a remand for a medical examination and opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  Accordingly, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A rating in excess of 10 percent for patellofemoral syndrome 
of the right knee is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


